Citation Nr: 0911659	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected psychiatric 
disorder and diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 70 
percent for a mood disorder with psychotic features.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1969 to April 1989, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Veteran appeared at a hearing before a Decision Review 
Officer at the RO.  A transcript is associated with the 
claims file.  The Veteran requested a Travel Board hearing; 
however, he failed to appear at the scheduled time.  When 
contacted, he informed the RO that he wished to have his case 
forwarded to the Board without a hearing.  

The issues of entitlement to an initial disability rating in 
excess of 70 percent for a psychiatric condition as well as 
entitlement to service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran was treated for an acute lumbar strain while on 
active duty; his separation examination was negative for any 
pertinent abnormal objective findings, there is no post-
service medical evidenced of a back disorder, to include 
arthritis, until approximately 19 years after service; and 
the only competent opinion that addresses the question of a 
nexus between a current diagnosis of a low back disability 
and service weighs against the contended causal relationship.   





CONCLUSION OF LAW

A low back disorder, to include spondylosis, scoliosis, and 
disc disease of the lumbar spine, was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits. 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The RO sent VCAA 
letters to the Veteran in December 2004 and May 2007, which 
notified him of the information necessary to substantiate his 
claim, what evidence he was to provide and what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the Veteran was 
notified by letter in August 2007 of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claims be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
the Dingess notification to the Veteran prior to the RO 
decisions that are the subject of this appeal.  However, the 
RO cured this defect by a re-adjudication of the claim in  
subsequently issued supplemental statements of the case 
following the issuance of remedial notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as the claims for 
service connection is denied in the decision below, the 
timing of notice with regard to effective date or disability 
rating is moot.  See Dingess, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are in the claims file.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the Veteran has a history of a back injury in 
active service but it is apparent that it was acute in nature 
and resolved by the time of his service separation 
examination, which was normal, along with the absence of any 
medical evidence of a back disorder until approximately 19 
years after service.  Nevertheless, the Veteran was afforded 
a VA orthopedic examination in conjunction with the claim.  
Following that evaluation and a review of the relevant 
medical evidence in the claims file, the examiner provided a 
competent, nonspeculative opinion that addressed the nexus 
question at hand.  The opinion was supported by rationale 
with citation to the clinical record.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Analysis

The Veteran contends that he developed a chronic low back 
disability as a result of his duties during his lengthy 
period of military service in the U.S. Air Force.  He 
specifically asserts that lifting heavy loads while working 
as an aircraft mechanic caused his back disability, as he was 
constantly moving equipment around on the flight line.  

A search of the service treatment records does indicate that 
the Veteran was seen in service with a complaint of low back 
pain.  Specifically, in September 1987 he was evaluated for 
the pain and was found to have a muscle strain in the lumbar 
area.  Several days later, the Veteran was again seen by 
service medical personnel where the condition was found to be 
improving.  The total duration of the episode was seven days, 
and no further references to a low back disorder were found 
in the treatment records.  

Thus, the service records reflect that the Veteran was 
treated for an acute low back strain while on active duty 
that resolved with treatment as evidenced by the normal 
separation examination and the absence of any post-service 
medical evidenced of a back disorder, to include arthritis, 
until approximately 19 years after service and well over 20 
years after the acute episode of an in-service low back or 
lumbar strain.  To the extent that the Veteran is claiming 
continuity of back symptomatology during that 20 year gap, 
the Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, the Board finds that the 
normal separation examination and the absence of any relevant 
medical findings for that 19 year period outweighs the 
Veteran's history of recurrent back pain during the period of 
time in question, which was offered many years later and only 
after he had filed a claim for VA compensation benefits.  
Simply put, the negative contemporaneously recorded medical 
evidence (i.e., the separation examination) and the absence 
of evidence for so many years is more credible and persuasive 
than the statements provided 20 years later. 

Notwithstanding the foregoing, given the Veteran's history of 
heavy lifting during his 20 years of active service, he was 
scheduled for a comprehensive VA examination in May 2008.  
The associated report reflects a diagnosis of levoscoliosis 
in the lumbar spine, as well as spondylosis deformans.  There 
is also a history of disc degeneration in the evidentiary 
file; however, this diagnosis was not entered during the May 
2008 examination.  Regarding a potential link between service 
and the current condition, the examiner stated that such a 
relationship is unlikely.  As for a rationale, the examiner 
stated that there was no evidence of light duty following the 
initial in-service consult, and that a year after the 
treatment, the Veteran underwent a procedure requiring spinal 
anesthesia.  The examiner noted that had the Veteran had a 
chronic back disability at this time, he would not have been 
able to tolerate such a procedure.  The examiner's conclusion 
was, essentially, that the in-service incident was acute and 
transitory and completely resolved itself with no residual 
disability.  The current disability, the examiner reported, 
was more likely related to the aging or degenerative process.  

The May 2008 medical opinion is the only competent evidence 
that specifically addresses the contended causal 
relationship.  The Veteran is competent to report on those 
symptoms which come to him through his senses (e.g. feeling 
pain in the back, etc).  See Espiritu, supra.  However, as to 
an opinion which relates a chronic disability such as 
spondylosis, degenerative disc disease, or scoliosis to 
repeated heavy lifting, such is an opinion that requires 
medical expertise beyond what the Veteran has, as a 
layperson, been indicated to have.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against Veteran's claim. 38 U.S.C.A. § 5107(b); 
see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a chronic low back 
disorder, to include spondylosis, scoliosis, and disc disease 
is denied.  
REMAND

Hypertension

The Veteran has contended that his hypertension was caused 
directly by his military service or, alternatively, was 
caused or aggravated by his service-connected psychiatric 
disorder and diabetes mellitus.  While there is a medical 
opinion of record which addresses the potential secondary 
relationship, the Board notes that there is no opinion of 
record relating to the issue of direct service connection 
(i.e., whether his hypertension began during service or is 
linked to an in-service event).  The opinion regarding 
secondary service connection is also incomplete.  

The service treatment records do not show an elevated blood 
pressure reading or any other finding related to 
cardiovascular disease.  The Veteran contends, in essence, 
that his hypertension is causally linked to in-service stress 
while on active duty in Vietnam and that it may also have 
been caused or aggravated by his service-connected 
psychiatric disorder.  As such, the Veteran should be 
scheduled for an examination that includes an opinion on 
whether his hypertension began during or as the result of 
service; or, alternatively, was caused or aggravated by his 
service-connected psychiatric disorder or diabetes mellitus.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) and McLendon 
v. Nicholson, 20 Vet. App. 79, 81(2006) regarding service 
connection on a direct incurrence basis.  See also 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
the secondary service connection aspect of the claim.  It is 
pertinent to note that the Court of Appeals for Veterans 
Claims held that separate theories in support of a claim for 
a particular disability are to be adjudicated as one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).

Initial Rating-Psychiatric Disorder

The Veteran was granted service connection for a psychiatric 
disorder in April 2007.  The combined symptoms of depressed 
mood, anxiety, and psychosis were contemplated in a 70 
percent rating for a mood disorder with psychotic features.  
From this 70 percent rating, and consideration of the other 
service-connected disorders, to include tinnitus (rated 10 
percent) and diabetes, the Veteran was eventually granted a 
total disability evaluation based on individual 
unemployability, as is rated at the 100 percent level.  
Despite this, upon the issuance of the initial rating 
decision for the psychiatric disorder the Veteran posited a 
disagreement with the rating assigned.  It is not readily 
apparent that a statement of the case (SOC) was issued, as 
one is not contained in the claims file.  Therefore, the 
Veteran was not given the opportunity to perfect his appeal.  
The Court has held that, when a notice of disagreement has 
been filed, the RO must issue an SOC.  See Manlicon v. West, 
12 Vet. App. 238, 240-41 (1999).  Thus, this issue must be 
remanded so that an SOC can be issued, and the Veteran given 
the time necessary to perfect his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the approximate onset date and etiology of 
his hypertension.  Following a review of 
the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is are asked to provide an 
opinion on the following:

a)	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's hypertension began 
during service or is otherwise linked 
to any incident of service, to 
include stress associated with his 
duties as  an aircraft mechanic while 
on active duty in Vietnam.  
b)	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's service-connected 
psychiatric disorder caused or 
aggravated his hypertension.  
c)	Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's service-connected 
diabetes mellitus caused or 
aggravated his hypertension. 

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

The examiner is informed that 
"aggravation" is defined for VA legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of the condition.  

If the veteran's hypertension was 
aggravated by his service connected 
psychiatric disorder and/or diabetes 
mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
hypertension before the onset of 
aggravation (e.g., going from slight to 
moderate; diastolic pressure averaging 
between 90 to 100 increasing to 100 to 
110).

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.
3.  A statement of the case is to be 
issued regarding the claim for entitlement 
to an initial rating in excess of 70 
percent for the Veteran's service-
connected mood disorder with psychotic 
features.  The Veteran is to be provided 
with information as to how to perfect his 
appeal to the Board.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If the 
claim for service connection for 
hypertension remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


